DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or fairly suggest a semiconductor device with “an embedded region of the first conductivity type disposed in the top semiconductor layer and directly under the channel region, wherein the embedded region of the first conductivity type is spaced apart from the first LDD region and the second LDD region, wherein a bottom surface of the embedded region is coplanar with a bottom surface of the source doping region and a bottom surface of the drain doping region, and wherein the embedded region has a length that is greater than or equal to the length of the gate electrode” along with other limitations of the claim.
Regarding claim 9, the prior art of record does not disclose or fairly suggest a method of forming a semiconductor device with “forming an embedded region of the first conductivity type in the top 5semiconductor layer;” and “wherein the embedded region of the first conductivity type is spaced apart from the first LDD region and the second LDD region, wherein a bottom surface of 15the embedded region is coplanar with a bottom surface of the source doping region and a bottom surface of the drain doping region, and wherein the embedded region has a length that is greater than or equal to the length of the gate electrode” along with other limitations of the claim. 
The closest prior art of record are Or-Bach et al. (US 8574929 B1), Shier et al. (US 4959697), Makiyama (US 2017/0062624 A1), and Kokubun (US 6248652 B1).
Or-Bach teaches a semiconductor device (device in Fig. 32F of Or-Bach) comprising: a substrate (substrate 3210); a buried oxide layer (3280) disposed on the substrate; a source doping region (left n+ layer 3232) of a second conductivity type (n-type); a first lightly doped drain (LDD) region (left p- layer 3226) adjacent to the source doping region; a drain doping region (right n+ layer 3232) of the second conductivity type; a second lightly doped drain (LDD) region (right p- layer 3226) adjacent to the drain doping region; a channel region (3223) between the first LDD region and the second LDD region in the top semiconductor layer; a gate electrode (3208) on the channel region; and an embedded region (p+ layer 3224) of the first conductivity type disposed in the top semiconductor layer and directly under the channel region, wherein the embedded region of the first conductivity type is spaced apart from the first LDD region and the second LDD region (as shown in Fig. 32E), and wherein the embedded region has a length that is greater than or equal to the length of the gate electrode (see Fig. 32F). However, Or-Bach does not teach that the bottom surface of the embedded region is coplanar with a bottom surface of the source doping region and a bottom surface of the drain doping region.  There is also no obvious motivation to modify the device in such a way.
Similarly, Shier teaches a JFET device (Fig. 3 of Shier) with an embedded region under the gate that is longer than the length of the gate electrode.  However, the bottom surface of the embedded region is not coplanar with the bottom surface of the S/D regions 20/22. 
Makiyama teaches a device (Fig. 3 of Makiyama) formed on a SOI substrate where the S/D and LDD regions (22c and 21c respectively) extend to the BOX of the SOI substrate.  Kokubun teaches a device with an embedded region (11 in Fig. 4b of Kokubun) that is separated from the S/D regions (12 in Fig. 4b of Kokubun).  An incorporation of Kokubun’s embedded region into Makiyama would teach most of the limitations of the claims except the length requirement of the embedded region.  Kokubun teaches another embodiment (Fig. 2e) where the embedded region (11) is longer than the gate electrode. However, in this particular case, the level of the bottom surface of the embedded region is below that of the S/D region; and that there would be no way to modify this relative position without the embedded region touching the LDD regions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/Primary Examiner, Art Unit 2822